Citation Nr: 0940374	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  04-02 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability manifested by abdominal pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and R.S.


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active duty from March 1967 to March 
1970.  

In June 2006, the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for a back condition and 
remanded the issue currently on appeal to the Department of 
Veterans Affairs (VA) Regional Office in Philadelphia, 
Pennsylvania (RO) for additional development.    

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in February 2006, and a 
transcript of the hearing is of record.  

The issue of entitlement to service connection for post-
traumatic stress disorder was raised by an April 2009 private 
physician's statement and is referred to the RO for 
adjudication.


FINDING OF FACT

It is as likely as not that the Veteran has a 
gastrointestinal disability, manifested by abdominal pain, 
that is due to an event or incident of his active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the 
criteria for the establishment of service connection for a 
gastrointestinal disability, manifested by abdominal pain, 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in June 2002, prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to service connection.  Additional 
letters were sent in June 2005 and June 2006.

In accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims file after the 
letter.  

The June 2006 letter provided information concerning the 
evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination was 
conducted in July 2006.
All available evidence has been obtained and there is 
sufficient medical evidence on file on which to make a 
decision on the issue decided herein.  The Veteran has been 
given ample opportunity to present evidence and argument in 
support of his claim, including at his February 2006 
videoconference hearing.  All general due process 
considerations have been complied with by VA, and the Veteran 
has had a meaningful opportunity to participate in the 
development of the claim.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

The Veteran seeks service connection for a gastrointestinal 
disability, manifested by abdominal pain, due to service.  
Having carefully considered this claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is in favor of the claim for 
service connection for a gastrointestinal disability, 
manifested by abdominal pain, and the appeal will therefore 
be granted.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for a disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

The medical evidence consists of the Veteran's service 
treatment records, VA and private treatment records dated 
from March 1981 to May 2009, a transcript of the Veteran's 
videoconference hearing, and written statements by and on 
behalf of the Veteran.  

The Veteran's service treatment records reveal that the 
Veteran complained in July 1968 and March 1969 of sharp pain 
in the abdomen.  No specific disability was diagnosed.  There 
is no February 1970 separation medical history report on 
file; the Veteran's abdomen was noted to be normal on the 
Veteran's February 1970 separation medical examination 
report.

The Veteran was seen at the Geisinger Medical Center in March 
1981 for complaints of periodic sharp mid-abdominal pain that 
usually lasted about 10 minutes.  The impression was healthy 
adult male.  It was noted that the Veteran's complaints were 
suggestive of occasional cramping in an overworked 
individual.  December 1997 medical records from Geisinger 
noted a hiatal hernia and reflux.

A September 1997 upper gastrointestinal endoscopy from Mercy 
Health Partners revealed a hiatal hernia, reflux, and antral 
gastritis.  January 1998 and February 2006 colonoscopies 
showed internal hemorrhoids and diverticula of the sigmoid.  

The Veteran testified in support of his claim in February 
2006 that he had episodes of sharp abdominal pain since 
service.

According to a February 2006 statement from R.J.C., M.D., who 
had treated the Veteran since 1997, the Veteran has had 
chronic problems with abdominal pain from a motility disorder 
that he has had since service, most probably aggravated by 
stress.  


According to a statement received by VA in March 2006 from 
T.F.C., M.D., who had treated the Veteran for many years, the 
Veteran had diverticular disease, a hiatal hernia, and 
gastritis resulting from stress in Vietnam.  The Veteran's 
symptoms were noted to be recurrent in times of stress.

An April 2006 CT scan of the abdomen did not show any 
evidence of acute intra-abdominal abnormality.  

It was noted on VA examination in July 2006, which included 
review of the claims file, that the Veteran's gastritis might 
be related to aspirin use; he also had diverticulosis of the 
sigmoid colon.  The examiner was not sure of the etiology of 
the Veteran's abdominal pain but did not see how his current 
abdominal disorders were connected to his abdominal pain in 
service.

According to a September 2006 report from Cardiovascular 
Consultants, who were treating the Veteran for his heart 
problems, the Veteran started taking aspirin after already 
having had abdominal pains.

March and April 2009 medical records from T.G.M., D.O., who 
had treated the Veteran since November 2006, reveal that the 
Veteran had gastritis and gastroduodenitis.  Dr. M said that 
the Veteran's chronic abdominal pain was related to stress in 
Vietnam. 

According to a May 2009 medical record from Dr. C., the 
Veteran was taking medications that appeared to have stopped 
his abdominal distress.

The Board notes that there is medical evidence both for and 
against the claim.  The Board is obligated under 38 U.S.C.A. 
§ 7104(d) (West 2002) to analyze the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for its rejection of any material evidence favorable 
to the Veteran.  See Eddy v. Brown, 9 Vet. App. 52 (1996); 
Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 
7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

There is evidence of complaints in service of sharp abdominal 
pain, although no specific disorder was diagnosed, including 
on discharge examination in February 1970.  The Veteran 
complained in March 1981 of a history of intermittent sharp 
abdominal pain, but no disability was diagnosed.  Specific 
gastrointestinal disabilities, including a hiatal hernia, 
reflux, and antral gastritis, were diagnosed beginning in 
September 1997.  While there is a July 2006 VA opinion 
against the claim, which included review of the claims file, 
there are multiple private opinions in favor of the claim 
from physicians who have treated the Veteran for a number of 
years.  The VA examiner thought that the Veteran's gastritis 
could be related to aspirin use; however, it was noted in 
September 2006 that the Veteran did not begin taking aspirin 
until after he had already had abdominal pain.  

After review of the evidence as a whole, the Board finds it 
as likely as not that the Veteran's current gastrointestinal 
disability is causally related to service.  Consequently, 
service connection for gastrointestinal disability, 
manifested by abdominal pain, is warranted.  38 C.F.R. 
§ 3.102.  




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a gastrointestinal disability, 
manifested by abdominal pain, is granted.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


